Citation Nr: 9901431	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for arthritis of the 
shoulders, elbows, wrists, and hands.

3.  Entitlement to service connection for a skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
December 1971.  The veteran had an additional period of 
service with the Florida Army National Guard from February 
1976 to November 1976.

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of September 1997 from the St. Petersburg, 
Florida, Regional Office (RO).  The Board notes that during 
the veterans hearing at the RO in July 1998, he withdrew his 
claim of entitlement to service connection for cancer as a 
residual of exposure to Agent Orange.  Accordingly, this 
claim is not before the Board for appellate consideration.



REMAND

A hearing was held at the RO in July 1998 RO.  At that time 
the appellant testified that he had surgery on his 
hemorrhoids approximately two year after his release from 
active duty.  The RO in July 1998 requested the VA medical 
record covering the period from 1996 to 1998.  The appellant 
has placed the VA on notice of treatment records, which may 
be pertinent to his claims.  Accordingly, the Board is of the 
opinion that these records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records, which are not on 
file, pertaining to treatment for the 
disabilities in issue following his 
release from active duty to the present.  
The RO should also notify the appellant 
that he may submit additional evidence 
and argument in support of his claim.  
See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

2.  The RO should request the VA medical 
facility located on 12th St. in Miami, 
Florida to furnish copies of all medical 
records covering the period from January 
1972 through 1995 and from July 1998 to 
the present, to include the medical 
records pertaining to the surgery 
performed on the hemorrhoids in 1973 or 
1974.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the issue in appellate 
status.

In the benefits sought are not granted the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the RO for further appellate 
consideration.  In view of the Boards request for VA 
treatment records, a decision regarding the remaining issues 
on appeal will be held in abeyance until the requested 
development has been completed.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
